NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO JAVIER LUNA,                          No.    17-70072

                Petitioner,                     Agency No. A030-458-275

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Francisco Javier Luna, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision finding him removable. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
including whether a state statutory crime qualifies as an aggravated felony,

Jauregui-Cardenas v. Barr, 946 F.3d 1116, 1118 (9th Cir. 2020), and due process

claims in immigration proceedings, Jiang v. Holder, 754 F.3d 733, 738 (9th Cir.

2014). We deny in part and dismiss in part the petition for review.

      The BIA did not err in concluding that Luna’s conviction under Arizona

Revised Statute (“Ariz. Rev. Stats.”) § 13-3405 constitutes an aggravated felony

where the judicially noticeable documents unambiguously establish that his

conviction was for attempted transportation of marijuana for sale. See 8 U.S.C.

§ 1101(a)(43)(B), (U); Altayar v. Barr, 947 F.3d 544, 549 (9th Cir. 2020) (“When,

as here, the conviction is based on a guilty plea, we may examine the . . . transcript

of plea colloquy[] and any explicit factual finding by the trial judge to which the

defendant assented.” (internal citation and quotation marks omitted)). Arizona’s

definition of attempt at Ariz. Rev. Stats. § 13-1001(A) is coextensive with the

federal definition. See United States v. Taylor, 529 F.3d 1232, 1238 (9th Cir.

2008), abrogated on other grounds as recognized by United States v. Molinar, 881

F.3d 1064, 1068 (9th Cir. 2017), implied overruling recognized by Ward v. United

States, 936 F.3d 914, 918-19 (9th Cir. 2019). And the BIA did not err in

concluding that Ariz. Rev. Stats. § 13-3405(A)(4) is divisible. See Syed v. Barr,

969 F.3d 1012, 1017 (9th Cir. 2020) (“A divisible statute is one that lists elements

in the alternative—thereby creating multiple, distinct crimes within a single


                                          2                                     17-70072
statute.”); Rosas-Castaneda v. Holder, 655 F.3d 875, 885-86 (9th Cir. 2011)

(applying the modified categorial approach to Ariz. Rev. Stats. § 13-3405(A)(4)

because the “full range of conduct encompassed by the statute does not constitute

an aggravated felony” (internal citation and quotation marks omitted)), overruled

on other grounds by Young v. Holder, 697 F.3d 976, 979-80 (9th Cir. 2012) (en

banc).

         Luna’s contention that his removal violated his right to due process and

constituted cruel and unusual punishment fails. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error to prevail on a due process claim);

LeTourneur v. INS, 538 F.2d 1368, 1370 (9th Cir. 1976) (“[D]eportation is not

cruel and unusual punishment under the Eighth Amendment even though the

penalty may be severe.”). Luna’s contention that the IJ violated his right to due

process by failing to send him a copy of the decision also fails. See Lata, 204 F.3d

at 1246; see also 8 C.F.R. § 1292.5(a) (service shall be upon counsel if noncitizen

is represented).

         We lack jurisdiction to consider Luna’s contentions that the agency’s

application of both the categorical and modified categorical approaches violated

the prohibition on double jeopardy. See Barron v. Ashcroft, 358 F.3d 674, 677-78




                                           3                                     17-70072
(9th Cir. 2004) (court lacks jurisdiction to review claims not presented to the

agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          4                                       17-70072